Exhibit No. 10.37

AMENDMENT #2 TO CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT #2 (this "Amendment") is entered into by the undersigned parties
as of July 19, 2002 with respect to the Credit and Security Agreement dated as
of October 25, 2000 (as amended, the "Credit and Security Agreement") by and
among Mohawk Factoring, Inc., a Delaware corporation ("Borrower"), Mohawk
Servicing, Inc., a Delaware corporation, as initial Servicer, Blue Ridge Asset
Funding Corporation, a Delaware corporation, and Wachovia Bank, National
Association, individually and as Agent.  Unless defined elsewhere herein,
capitalized terms used in this Amendment shall have the meanings assigned to
such terms in the Credit and Security Agreement.

PRELIMINARY STATEMENT

On the terms and subject to the conditions hereinafter set forth, each of the
parties wishes to amend the Credit and Security Agreement amend the definition
of Receivable.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

1.             Amendment.  The definition of "Receivable" in the Credit and
Security Agreement is hereby amended by amending the first proviso to read
"provided, however, in no event shall the term "Receivable" include any
Receivable for which any of Kmart Corporation (including without limitation,
Kmart Corporation d/b/a Kmart Fashions), Builders Square, Inc. or Sourcing &
Technical Services, Inc., is the Obligor or any Receivable coming into existence
after the Facility Termination Date.

2.             Conditions Precedent to Effectiveness.  The effectiveness of this
Amendment is subject to the conditions precedent that the Agent shall have
received counterparts hereof duly executed by each of the parties to the Credit
and Security Agreement.

3.             Scope of Amendment. Except as expressly amended hereby, the
Credit and Security Agreement remains in full force and effect in accordance
with its terms and this Amendment to the Credit and Security Agreement shall not
by implication or otherwise alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
and Security Agreement, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. 

4.             Governing Law. This Amendment and the Credit and Security
Agreement as amended hereby shall be governed by and construed in accordance
with the laws of the State of Georgia.

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed an
original, and all such counterparts shall together constitute but one and the
same instrument.

6.             No Rating Agency Condition.  By signing below, the Agent confirms
that this Amendment will not require satisfaction of the Rating Agency
Condition.

<signature pages follow>

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #2 to Credit
and Security Agreement to be executed and delivered by their duly authorized
officers as of the date hereof.

MOHAWK FACTORING, INC.

By:                                                                                         

Name:  ______________________________

Title:  _______________________________

MOHAWK SERVICING, INC.

By:                                                                                         

Name:                                    
                                               

Title:      
                                                                               

BLUE RIDGE ASSET FUNDING CORPORATION

BY:  WACHOVIA BANK, NATIONAL ASSOCIATION, ITS ATTORNEY-IN-FACT

By:  __________________________________

                Name: 

                Title:   

WACHOVIA BANK, NATIONAL ASSOCIATION, as Sole Liquidity Bank and as Agent

By:                                                                                         

Name:

Title: